Citation Nr: 0405338	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for acute schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had a period of active duty from September 1977 
to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, that denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for acute schizophrenia.  The veteran disagreed with this 
decision in August 2001.  In a statement of the case issued 
to the veteran and his service representative in August 2002, 
the RO concluded that no change was warranted in the denial 
of the veteran's claim of entitlement to a disability rating 
in excess of 30 percent for a psychiatric disorder.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) in September 2002.

It is noted that, by rating decision issued in March 2002, 
the RO assigned a temporary total disability rating under 
38 C.F.R. § 4.29 to the veteran's service-connected acute 
schizophrenia from July 11, 2001 (the date of the veteran's 
hospitalization), to August 31, 2001 (the last day of the 
month of the veteran's hospitalization).  The RO noted in 
this decision that the veteran had been hospitalized from 
July 11, 2001, to August 21, 2001, for treatment of 
psychiatric problems.  The RO also noted that the evaluation 
assigned to the veteran's service-connected acute 
schizophrenia was 30 percent disabling effective September 1, 
2001 (continuing the previous evaluation).  

It is also noted that, in April 2002, the veteran filed 
claims of entitlement to service connection for back pain and 
for leg pain, including as secondary to medication prescribed 
for service-connected acute schizophrenia.  To date, however, 
the RO has not adjudicated either of these claims.  As such, 
the issues of entitlement to service connection for back pain 
and for leg pain, including as secondary to medication 
prescribed for service-connected acute schizophrenia, are 
referred back to the RO for appropriate disposition.

Finally, the Board notes that this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.

At the veteran's most recent VA psychiatric examination 
conducted in April 2002, the VA examiner noted that the 
veteran's bipolar disorder was in remission and was stable, 
but assigned a Global Assessment of Functioning (GAF) score 
of 45, which suggests serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  On 
mental status examination, the veteran was alert, oriented, 
and neatly dressed.  He had good eye contact, a stable mood, 
a full range of affect, no evidence of psychotic symptoms, 
and logical and goal directed though process.  He denied 
delusions, suicidal ideation, homicidal ideation, panic 
attacks, inappropriate behavior and anxiety attacks.  He 
reported some sleep disturbance and some depression at night.  
He appeared lonely and isolated, except when he is at work.  
The classification of the veteran's bipolar disorder as being 
in remission and the symptoms described appear somewhat 
inconsistent with the GAF score assigned.  

Additionally, the Board notes multiple diagnoses of the 
veteran's psychiatric disorder over the past few years to 
include bipolar disorder, major depression, generalized 
anxiety disorder and agoraphobia.  Given the different 
psychiatric diagnoses, the Board is of the opinion that, on 
remand, the veteran should be scheduled for an updated VA 
examination in order to determine the current nature and 
severity of his service-connected acute schizophrenia.  See 
38 C.F.R. § 4.125.

The RO also should undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.

2.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for his psychiatric disorder between 
June 2000 and the present.  Specifically, 
the RO should obtain the veteran's 
current outpatient treatment records from 
the VA Medical Center in West Haven, 
Connecticut, as well as any other 
pertinent records identified by the 
veteran, which are not currently of 
record.  If no such records can be 
located, the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a psychiatric 
examination to determine the current 
nature and severity of the veteran's 
service-connected acute schizophrenia.  
Send the claims folder to the examiner(s) 
for review.  Request that this 
examination include all standard studies 
and tests.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth.  
The examiner(s) also should provide a 
complete rationale for the Global 
Assessment of Functioning (GAF) score 
assigned.  Based on a review of the 
veteran's complete claims folder, and 
based on the results of the veteran's 
psychiatric examination, the examiner(s) 
should also be asked to address the 
differing diagnoses noted in the record 
and whether any or all of those diagnoses 
represent maturations of the service-
connected acute schizophrenia. 


4.  Then, the RO should adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 30 percent 
for acute schizophrenia in light of all 
relevant evidence and pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

5.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims and the applicable 
law and regulations governing entitlement 
to a disability rating in excess of 30 
percent for acute schizophrenia.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


